Exhibit Message from Ron Williams Aetna's success as an industry leader will be built on our ability to fulfill our commitments and to abide by a consistent set of values and standards. The Code of Conduct expresses the standards of integrity and business practice that support Aetna's own unique set of values, known as The Aetna Way. The Code also helps guide us in complying with the laws, regulations and ethical standards that govern our business practices. I expect every Aetna employee, officer and director to understand and follow our Code of Conduct for several reasons. First, it's what our customers expect from us.
